Citation Nr: 1813799	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  17-23 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for left lower extremity peripheral neuropathy prior to July 15, 2015.

2. Entitlement to a rating in excess of 20 percent for left lower extremity peripheral neuropathy since to July 15, 2015.

3. Entitlement to a rating in excess of 10 percent for right lower extremity peripheral neuropathy prior to July 15, 2015.

4. Entitlement to a rating in excess of 20 percent for right lower extremity peripheral neuropathy since to July 15, 2015.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul J. Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to July 1986. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
 
In April 2017, during the pendency of appeal, VA granted increased, 20 percent ratings for left lower extremity peripheral neuropathy and for right lower extremity peripheral neuropathy of 20 percent, effective July 15, 2015.  As those awards constitute only a partial grant of the benefits sought on appeal, these issues remain on appeal and are for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain a new VA examination regarding the issues on appeal. VA's duty to assist includes conducting a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

The evidence includes a July 2015 Disability Benefits Questionnaire (DBQ) that indicates that the Veteran's bilateral lower extremity peripheral neuropathy may have worsened since the most recent VA examination completed in March 2014.  However, the July 2015 DBQ includes significant ambiguities and omissions as to the exact nature of the Veteran's peripheral neuropathy and thus, does not provide a clear picture of the severity of the disability.  Therefore, a remand is required to obtain an adequate examination. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate action to obtain any outstanding VA or private treatment records pertinent to the claims.  

2.  After all records development has been completed, schedule the Veteran for a VA neurological examination with an appropriate physician to address the current nature and severity of his service-connected bilateral lower extremity peripheral neuropathy.  The Veteran's complete electronic claims file must be made available to and reviewed by the examiner and the examination report must note that this record review was completed.  All indicated tests and studies should be conducted and clinical findings must be reported in detail.  The AOJ must ensure that the examiner provides all information required for rating purposes.

The examiner must specifically distinguish whether any identified symptoms are attributable to the lower extremity peripheral neuropathy as opposed to any other relevant disorder, to include the service-connected bilateral knee disabilities.  If the examiner is unable to distinguish the effects of the Veteran's bilateral lower extremity peripheral neuropathy from any other service-connected or nonservice-connected disability, the examiner must so state.

A complete, well-reasoned rationale must be provided for any opinion offered.  If any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

3.  The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failing to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  The AOJ must then review the aforementioned examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.

5.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



